Citation Nr: 0631256	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  04-13 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for myositis of the 
left hand.

4.  Entitlement to service connection for myositis of the 
right hand.

5.  Entitlement to service connection for sleep disturbance.

6.  Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to 
September 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Waco, Texas 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
service connection for hypertension, PTSD, myositis in both 
hands, sleep disturbance, and a kidney disorder.

The issues of entitlement to service connection for PTSD and 
a kidney disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 2006 hearing, the veteran indicated that he 
wished to withdraw his appeals for service connection for 
myositis of the left hand and sleep disturbance.

2.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeals for service 
connection for hypertension and myositis of the right hand.

3.  The veteran was noted to have high blood pressure during 
service.

4.  The veteran has chronic hypertension for which he has 
received treatment beginning several months after separation 
from service.

5.  A ganglion cyst in the right wrist treated in service in 
June 1991 did not require longstanding treatment.

6.  Myositis of the right hand arose after service, and is 
not related to a ganglion cyst in service in 1991.


CONCLUSIONS OF LAW

1.  The veteran has withdrawn his appeals for service 
connection for myositis of the left hand and sleep 
disturbance.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b) (2006).

2.  The veteran's hypertension was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2006).

3.  Myositis of the right hand was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

In July 2006, the veteran had a hearing before the 
undersigned Acting Veterans Law Judge.  In the hearing, the 
veteran indicated that he was withdrawing his claims for 
service connection for sleep disturbance and for myositis of 
the left hand.  A transcript of the hearing was prepared.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  The veteran 
withdrew the claims for service connection for sleep 
disturbance and left hand myositis at the hearing; thus, 
there is no remaining allegation of fact or law for appellate 
consideration as to those claims.  Accordingly, the Board 
does not have jurisdiction to review those claims, and they 
are dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, the RO issued the veteran a VCAA notices in 
December 2002 and March 2006.  Those notices informed the 
veteran of the type of information and evidence that was 
needed to substantiate claims for service connection, and to 
establish disability ratings and effective dates for the 
disabilities on appeal.  With regard to the claims for 
service connection for hypertension and myositis of the right 
hand, VA has conducted all appropriate development of 
relevant evidence, and has secured all available pertinent 
evidence.  The veteran has had a meaningful opportunity to 
participate in the processing of those claims.  The Board 
finds that VA has adequately fulfilled its duties under the 
VCAA.  To the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds such error 
to be harmless error that would not reasonably affect the 
outcome of the veteran's claims.

Hypertension

The veteran contends that he has chronic hypertension that 
began during service. Service connection may be established 
for a disability resulting from disease or 


injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  In the case of certain 
chronic diseases, including hypertension, service connection 
may be presumed if the disease became manifest to a degree of 
10 percent disabling or more within one year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The veteran was not found to have hypertension when he was 
examined in January 1990 for entry into service.  During 
service, in November 1990, the veteran received outpatient 
treatment for left knee pain, and his blood pressure was 
measured as 140/120.  On rechecks, his blood pressure was 
140/96 in the right arm, and 146/100 in the left arm.  The 
treating practitioner listed an assessment of possible 
hypertension.  Service outpatient treatment notes from 
several other occasions in 1990 and 1991 include normal blood 
pressure readings.  The veteran's service medical records do 
not include a record of any service separation examination.

In the July 2006 hearing, the veteran indicated that after 
service he was diagnosed with high blood pressure in February 
1993.  He reported that a physician prescribed medication for 
hypertension at that time.  He stated that the medical 
practice that treated him in 1993 subsequently changed 
ownership, and that records from some of his earlier 
treatment are not available.

The claims file contains records of private and VA medical 
treatment of the veteran dated from 1997 to 2005.  The report 
of a 1997 private neurological evaluation reflected the 
veteran's report that he had been diagnosed in the recent 
past as having hypertension, and that he was on medication 
for hypertension.  The veteran had high blood pressure on the 
1997 evaluation.  Other private and VA treatment records 
dated from 2000 to 2005 show that the veteran has 
hypertension.  

On VA examination in March 2003, the veteran reported that he 
was diagnosed with hypertension during service in 1991, and 
that he was presently on medication for hypertension.  The 
veteran's blood pressure was high on examination, and the 
examiner listed a diagnosis of hypertensive vascular disease.

In statements dated in October 2003 and May 2004, Mr. J. L. 
H. wrote that he served as a medic during Operation Desert 
Storm in 1990 and 1991, and that he treated the veteran for 
high blood pressure with chest pain and headaches.  Mr. H. 
stated that he had monitored the veteran's blood pressure for 
a week, and it had been consistently high, averaging 172/110.

In statements dated in September 2004 and December 2004, H. 
H. C., M.D., indicated that he had treated the veteran for 
hypertension, beginning in February 1993.  Dr. C. indicated 
that it was his practice to prescribe medication for any 
patient whose blood pressure was higher than 160/90.

In statements dated in March 2006 and June 2006, J. H. W., 
M.D., a nephrologist at the William Beaumont Army Medical 
Center, indicated that the veteran had been followed in the 
renal clinic for a renal disorder and hypertension.  Dr. W. 
concluded that Dr. C.'s records and Mr. H.'s statements 
showed that the veteran had received treatment for 
hypertension during service.  Dr. W. expressed the opinion 
that the veteran's hypertension had first manifested during 
service.

During service, the veteran had a high blood pressure 
reading, with an assessment of possible hypertension.  Dr. C. 
has confirmed that he began treating the veteran for 
hypertension a few months after his separation from service.  
Dr. W. found that the service medical records and the more 
recently provided history showed that the veteran's 
hypertension had begun during service.  Despite the absence 
of some of the medical records from service and shortly 
thereafter, the available evidence tends to support a finding 
that the veteran's hypertension began during service.  The 
Board therefore grants the appeal for service connection for 
hypertension.

Right Hand Myositis

The veteran contends that he has a right hand disorder that 
began during service.  During service, in June 1990, he was 
seen for pain and swelling in his right hand and wrist.  He 
was found to have a ganglion cyst on his right wrist.  The 
service medical records do not mention problems with the 
right hand and wrist after June 1990, and there is no report 
of any service separation examination.

There is no record of treatment for any problem with the 
right hand for several years following service.  In a January 
1994 claim, the veteran reported that he had pain in his 
hands.  In a December 2002 VA general medical history, the 
veteran reported arthralgia in his hands.

On VA examination in March 2003, the veteran reported having 
had pain in his hands since 1991.  He stated that the pain 
occurred about once per week, and lasted all day.  On 
examination, the right hand had limitation of motion and pain 
on motion of the proximal interphalangeal and distal 
interphalangeal joints.  The fingertips could reach to about 
an inch from the palm.  Grip strength was decreased by 25 
percent.  There was no edema of the right hand.  The 
examiner's impression was chronic myositis in the right hand.  
The examiner reported having reviewed the veteran's claims 
file and VA medical records.  The examiner expressed the 
opinion that the pain in the veteran's hands was not due to 
the Persian Gulf War.  Bilateral hand x-rays taken at a VA 
facility in January 2004 showed no abnormalities.

VA outpatient treatment notes from September 2005 reflect the 
veteran's report of redness and swelling in his right hand.  
The examiner noted that the right hand was swollen, and had 
limitation of motion.  In November 2005, the veteran reported 
right wrist pain, and indicated that he had been given a 
splint.  The examiner found no edema of the hand or wrist.

After the 1991 treatment for a right ganglion cyst, there is 
a gap of several years until the next record of a complaint 
involving the veteran's right hand, in 1994.  Medical 
findings of right hand impairment were not recorded after 
service until 2003.  The VA physician who reviewed the 
veteran's file and examined the veteran in 2003 concluded 
that the veteran's right hand myositis was not related to his 
service.  Considering the physician's opinion, and the time 
between the disorder in service and documented post-service 
problems, the preponderance of the evidence is against 
service connection for myositis of the veteran's right hand.




ORDER

The appeal for service connection for myositis of the left 
hand is dismissed.

The appeal for service connection for sleep disturbance is 
dismissed.

Entitlement to service connection for hypertension is 
granted.

Entitlement to service connection for myositis of the right 
hand is denied.


REMAND

Additional evidence is needed to address the appeals for 
service connection for PTSD and for a kidney disorder.  The 
veteran contends that he has PTSD as a result of experiences 
during combat in Operation Desert Storm in 1991.  He reports 
that he served with a tank unit that engaged in firefights 
with Iraqis.  He states that he has had symptoms such as 
nightmares, flashbacks, panic attacks, and unwarranted anger 
since his service in Southwest Asia.  The veteran's service 
medical records do not show any mental health complaint or 
treatment.  The veteran's parents submitted written 
statements indicating that the veteran's behavior was 
markedly changed when he returned from his Persian Gulf War 
service; that he had become very angry and aggressive.

The veteran was seen by VA mental health practitioners in 
2003 and 2004.  He reported nightmares, flashbacks, trouble 
sleeping, and feelings of rage.  The practitioners who saw 
him listed impressions of rule out PTSD, probable PTSD, 
dysthymic disorder, personality disorder, possible 
schizophrenic reaction, and explosive disorder.  
Psychological testing performed in December 2003 was found to 
be marginally valid, and a treatment team reached a consensus 
that the veteran did not have PTSD.  The evaluation and 
testing reports do not provide analysis of the ways in which 
the veteran's symptoms meet or do not meet the criteria for a 
diagnosis of PTSD.  The records leave questions as to the 
mental disorder diagnosis for the veteran if he does not have 
PTSD.  Mental health practitioners have not discussed the 
likelihood that any present mental disorder is related to the 
veteran's service.

The Board will remand the issue for a new VA psychiatric 
examination to provide detailed findings regarding the 
veteran's mental symptoms and diagnosis.  The examiner should 
also provide an opinion as to the likely etiology of any 
current disorder.

In September 2000, the veteran was treated for a kidney 
stone.  He contends that he was a chronic kidney disorder 
that was caused by his hypertension.  In this decision, the 
Board has granted service connection for the veteran's 
hypertension.  Service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  In a June 2006 letter, the veteran's nephrologist 
Dr. W. noted that the medical literature supports 
hypertension as a cause of kidney disease.  The Board will 
remand the case for a VA nephrology examination, with an 
opinion as to the likelihood that the veteran's current 
kidney disorder is related to his hypertension.

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should schedule the 
veteran for a VA psychiatric examination 
to provide a detailed analysis and 
diagnosis of any current mental disorder.  
The veteran's claims file should be 
provided to the examiner for review.  The 
examiner should indicate which of the 
criteria for a diagnosis of PTSD the 
veteran does and does not meet.  If the 
examiner finds that the veteran has PTSD, 
the examiner should indicate whether the 
PTSD is related to events during the 
veteran's service.  If the examiner finds 
that the veteran does not have PTSD, but 
has one or more other diagnosable mental 
disorders, the examiner should express an 
opinion as to whether it is at least as 
likely as not that such disorders 
developed during service or as a result of 
events during service.

2.  The AMC or RO should schedule the 
veteran for a VA nephrology examination to 
address the nature and likely etiology of 
any current kidney disorder.  The 
veteran's claims file should be provided 
to the examiner for review.  The examiner 
should provide a diagnosis for any current 
kidney disorder.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that a current 
kidney disorder is proximately due to or 
the result of the veteran's chronic 
hypertension.

3.  Thereafter, the AMC or RO should 
review the case.  If any claim of appeal 
remains denied, the RO should issue a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


